


110 HR 7044 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7044
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. English of
			 Pennsylvania (for himself and Mr. Brady
			 of Texas) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  temporary dividends received deduction for taxable years beginning in 2008 or
		  2009.
	
	
		1.Temporary dividends received
			 deduction allowed for 2008 or 2009
			(a)ElectionSubsection (f) of section 965 of the
			 Internal Revenue Code of 1986 (relating to election) is amended to read as
			 follows:
				
					(f)ElectionIn the case of any taxable year beginning
				after September 30, 2007, the taxpayer may elect to apply this section
				to—
						(1)the taxpayer’s
				last taxable year which begins before the date of the enactment of this
				subsection, or
						(2)the taxpayer’s
				first taxable year which begins during the 1-year period beginning on such
				date.
						Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
			(b)Failure To
			 maintain employment levelsSubsection (b) of section 965 of such
			 Code (relating to limitations) is amended by adding at the end the
			 following:
				
					(5)Reduction in
				benefits for failure to maintain employment levels
						(A)In
				generalIf, during the period consisting of the calendar month in
				which the taxpayer first receives a distribution described in paragraph (1) and
				the succeeding 23 calendar months, the taxpayer does not maintain an average
				employment level at least equal to the taxpayer’s prior average employment, an
				additional amount equal to $25,000 multiplied by the number of employees by
				which the taxpayers average employment level during such period falls below the
				prior average employment (but not exceeding the aggregate amount allowed as a
				deduction pursuant to paragraph (1)) shall be taken into income by the taxpayer
				during the taxable year that includes the final day of such period.
						(B)Prior average
				employmentFor purposes of this paragraph, the taxpayer’s
				prior average employment shall be the average number of
				employees of the taxpayer during the period consisting of the 24 calendar
				months immediately preceding the calendar month in which the taxpayer first
				receives a distribution described in paragraph (1).
						(C)Aggregation
				rulesIn determining the taxpayer’s average employment level and
				prior average employment, all domestic members of a controlled group shall be
				treated as a single
				taxpayer.
						.
			(c)Threshold
			 periodSection 965 of such Code is amended by striking
			 June 30, 2003 each place it occurs and inserting June 30,
			 2007.
			(d)Base
			 periodSubparagraph (A) of section 965(c)(2) of such Code (as
			 amended by subsection (c)) is amended to read as follows:
				
					(A)In
				generalThe base period years
				are the 3 taxable years—
						(i)which are among
				the 6 most recent taxable years ending on or before June 30, 2007, and
						(ii)which are
				determined by disregarding—
							(I)1 taxable year for
				which the sum of the amounts described in clauses (i), (ii), and (iii) of
				subsection (b)(2)(B) is the largest,
							(II)1 taxable year
				for which such sum is the smallest, and
							(III)the taxable year
				for which an election was made before the enactment of this subclause.
							.
			(e)Indebtedness
			 determination dateSubparagraph (B) of section 965(b)(3) of such
			 Code is amended by striking October 3, 2004 and inserting
			 September 24, 2008.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			
